Filed Pursuant to Rule 433 Registration No. 333-179826 Term Sheet April 2, 2013 Issuer: Toyota Motor Credit Corporation Security: Floating Rate Medium Term Notes, Series B Issuer Senior Long-Term Debt Ratings: Aa3 (negative outlook) / AA- (negative outlook) CUSIP: 89236TAE5 Pricing Date: April 1, 2013 Settlement Date: April 4, 2013 Maturity Date: April 7, 2014 Principal Amount: $300,000,000 (may be increased prior to the Settlement Date) Price to Public: 100.000% Commission: 0.03% Net Proceeds to Issuer: 99.97% / $299,910,000 Floating Rate Index: Federal Funds Rate Floating Rate Spread: + 18 basis points Interest Payment Frequency: Quarterly Interest Payment Dates: Each April 7, July 7, October 7 and January 7, beginning July 7, 2013 (long first coupon) Interest Reset Dates: Each Business Day Interest Determination Dates: First Business Day preceding each related Interest Reset Date Interest Rate Cutoff: Day Count Convention: 2 Business Days prior to each related Interest Payment Date Actual/360 Business Day Convention: Following, adjusted Business Days: New York Governing Law: New York Calculation Agent: Deutsche Bank Trust Company Americas Minimum Denominations: $1,000 and $1,000 increments thereafter Agent/DTC Number: Merrill Lynch, Pierce, Fenner & Smith Incorporated/#773 A securities rating is not a recommendation to buy, sell or hold securities and may be subject to withdrawal at any time. This term sheet supplements the prospectus supplement dated March 2, 2012 and the related prospectus dated March 1, 2012; capitalized terms used in this term sheet, but otherwise not defined, shall have the meanings assigned to them in the related prospectus supplement and prospectus. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the web at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Merrill Lynch, Pierce, Fenner & Smith Incorporated toll-free at 1-800-294-1322. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded. Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
